Jenks, J. (concurring):
I vote for reversal.
I think that Hooker, J., is right in his views that there was a breach of warranty made by the answer that the assured was the husband of Lena Makel. But I do not base my concurrence upon Gaines v. Fidelity & Casualty Co. (93 App. Div. 524; 87 N. Y. Supp. 821), for the reason that we limited otir judgment in that case to a policy of accident insurance. I prefer to rest my decision upon Jeffries v. Life Ins. Co. (22 Wall. 47). It is true that Hooker, J., writing for the court in Gaines' Case (supra), cited Jeffries’ Case (supra), but the decision in Gained case is not a clear precedent in the case at bar, for the reason just stated. Ruoff v. John Hancock Mut. Life Ins. Co. (86 App. Div. 447) does not deal with the question presented in this case. I think now as I thought when I wrote in Ruoff's case that the woman could insure, her life for the benefit of the man, though they never intermarried, and, of course, that the man could insure his life for the benefit of the woman. (Olmsted v. Keyes, 85 N. Y. 593.) But the question in this case is as to the breach of warranty made by the assured in writing in his application that he was the husband of the beneficiary when he was not.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.